Citation Nr: 9923638	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a groin 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had verified service from September 1950 to May 
1952.  This appeal arises from a January 1997 rating decision 
of the Pittsburgh, Pennsylvania Regional Office (RO).  He 
also had periods of active duty for training in the National 
Guard of Pennsylvania.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a groin injury is plausible.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for residuals of a groin 
injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  If 
a well-grounded claim is submitted, the Secretary shall 
assist such a claimant in developing the facts pertaining to 
the claim.  38 U.S.C.A. § 5107(a).  Accordingly, the initial 
question for our determination is whether the veteran has 
presented evidence of a well-grounded claim.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495. 
 
Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently suffers from a 
groin disability that was incurred in service when he was 
injured while lifting a machine gun.  He has satisfied the 
threshold requirement of presenting a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has set forth a claim which is plausible.  The 
veteran testified that he injured his left groin area in an 
accident during service.  Of record is the report of a 
December 1996 VA examination that includes a diagnosis of 
status post contusion of the left testicle with chronic pain 
residual.  In consideration of the veteran's testimony that 
he suffered a groin injury in service in conjunction with the 
December 1996 VA examination report that shows chronic pain 
resulting from a testicle contusion, the Board finds that the 
veteran has presented a plausible claim for service 
connection.  As such, the claim is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for residuals of a groin injury is well 
grounded, the appeal is granted.


REMAND

The National Personnel Records Center (NPRC) indicated in 
June 1998 that the veteran's service medical records were not 
available, presumably having been destroyed in a fire.  It is 
noted that the veteran has submitted several reports of 
military examinations, including his discharge examination.  
A record of his reported hospitalization for treatment of a 
groin problem is not contained in the claims folder.  In 
cases where service medical records are unavailable through 
no fault of the veteran, VA is under a heightened obligation 
to assist in the development of the evidence.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The National Personnel Records Center suggested that a search 
for records with the Pennsylvania National Guard could be 
conducted.  As it appears that reserve service was prior to 
the veteran's entrance into service, such a search would not 
be needed.  The NPRC also indicated that a search of morning 
reports for Hq. Det. 5015 ASU at Camp Atterbury, Indiana from 
August to December 1951 had not revealed any records relevant 
to the veteran's claim.  A search for medical records from 
this facility should be conducted.  Moreover, a search for 
SGO records should be accomplished.  Accordingly, the RO 
should directly contact Camp Atterbury, Indiana to secure all 
available medical records.  In addition, the NPRC should 
conduct a search for SGO records relative to the veteran's 
military enlistment.

The Board also notes that the examiner who conducted the 
December 1996 VA examination did not have the opportunity to 
review the results of the January 1997 VA sonogram of the 
testicles.  Moreover, it is unclear whether there was any 
objective evidence of disability. A remand to afford the 
veteran a VA genitourinary examination that is based on the 
complete medical record should be accomplished to clarify the 
diagnosis.

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should directly contact Camp 
Atterbury, Indiana and request copies of 
outpatient and inpatient treatment 
records for the veteran during his 
enlistment from September 1950 to May 
1952 with special emphasis on the period 
from August to December 1951 (the time 
period when the veteran claims he was 
hospitalized).  All records, once 
obtained, must be associated with the 
claims folder.

2.  The RO should contact the NPRC and 
request a search of SGO documents in 
order to ascertain whether there are any 
medical records available relative to the 
veteran's military enlistment.  Once 
obtained, all records should be 
permanently associated with the claims 
folder.

3.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
regarding disability of the groin.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done as required.  The 
purpose of this examination is to 
determine the nature and extent of all 
current disability of the groin and the 
testicles.  Accordingly, based on a 
review of the entire record to include 
the January 1997 sonogram and the current 
examination, the examiner should provide 
a diagnosis for all current disability of 
the groin and testicles.  The examiner 
should also note the objective findings 
upon which the diagnosis was based. 

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  When the above development has been 
completed, the claim should be reviewed 
by the RO.  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







